IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John H. Glass,                            :
                          Petitioner      :
                                          :
                 v.                       :          No. 698 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


                                       ORDER

                 NOW, January 23, 2020, upon consideration of Petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge